UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-2440



WILLIAM WHITTMAN,

                                              Plaintiff - Appellant,

          versus


STATE   OF  VIRGINIA;  VIRGINIA      EMPLOYMENT
COMMISSION;  CIRCUIT  COURT  OF      ARLINGTON,
VIRGINIA,

                                             Defendants - Appellees,


DAVID A. BELL,

                                                              Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1362-A)


Submitted:   March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Whittman, Appellant Pro Se. Kevin Osborne Barnard, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William Whittman appeals the district court’s order dismissing

his discrimination complaint. We have reviewed the record and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.   See Whittman v. Virginia, No. CA-02-1362-A (E.D.

Va. Nov. 4, 2002). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2